Opinion issued May 11, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-21-00022-CV
                            ———————————
       IN RE ALLIANCE MACHINE & SPECIALTIES, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Alliance Machine & Specialties, Inc., has filed a petition for

mandamus relief, subject to its motion to transfer venue in the court below,

requesting that this Court vacate the trial court’s order denying relator’s motion to

disqualify the real parties in interest’s attorneys.1 We deny the petition. All

pending motions are dismissed as moot.


1
      The underlying case is Jack Dean and Billie Dean v. Aghorn Operating, Inc.,
      Aghorn Oil & Gas, Inc., Gilliam’s Aghorn Energy, Inc., National Oilwell Varco,
                                  PER CURIAM

Panel consists of Justices Hightower, Countiss, and Guerra.




      L.P., Superior Controls, Inc., Knighten Machine & Service, Inc., Alliance Machine
      & Specialties, Inc., Donaldson Fire & Safety, Inc., and Russell T. Rudy, Ltd.,
      Cause No. 2019-79056, pending in the 234th District Court of Harris County,
      Texas, the Honorable Lauren Reeder presiding.

                                          2